Citation Nr: 1109664	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-21 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a urinary condition, to include incontinence, secondary to medication for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, denied secondary service connection for urinary incontinence.  

The issue has been recharacterized to more accurately reflect the Veteran's claims and the medical evidence.


FINDING OF FACT

The medical evidence shows that the Veteran's urinary condition is not secondary to medication prescribed for his service-connected PTSD, but rather is associated with his benign prostatic hypertrophy.


CONCLUSION OF LAW

The criteria for service connection for a urinary condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in January 2007.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter further included the criteria for substantiating a service connection claim secondary to a service-connected disability.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained VA treatment records, afforded the Veteran a physical examination, obtained medical opinions as to the etiology of his urinary condition, and afforded the Veteran the opportunity to give testimony before the Board, which he declined.  Although the January 2011 Brief refers to a February 2008 examination, it appears that the Veteran's representative contends that the June 2008 independent medical opinion (IMO) is inadequate because there is no mention or diagnosis of BPH in the VA treatment records.  The IMO is adequate for adjudication purposes, as the doctor offered the requested opinion, made all necessary findings - to include a diagnosis of BPH, which is mentioned several times in the VA treatment notes - and provided an adequate rationale necessary for adjudication of the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Analysis

To establish secondary service connection, the Veteran must show: (1) the existence of the disability at issue; (2) the existence of a service-connected disability; and (3) competent evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).

The regulation concerning secondary service connection, 38 C.F.R. § 3.310, was amended effective October 10, 2006.  See 71 FR 52744-47, (Sept. 7, 2006).  The intent was to conform to the regulation to Allen v. Brown, a U.S. Court of Appeals for Veterans Claims decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  See 38 C.F.R. § 3.310 (2009).

The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically, in terms of establishing a baseline level of disability for the non-service-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the Veteran's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that his urinary condition is related to medication he takes in connection with treatment for his service-connected PTSD.  Service connection for PTSD was granted in a March 1999 rating decision, effective in November 1998.  

The Veteran's contention that he did not have urinary problems before he started taking psychiatric medication is not supported by the record.  A July 19, 2000 VA treatment record shows that he complained of nocturia every night, 2-3 times per night.  The clinician noted that the Veteran was "fluid dependent."  The Veteran also reported urgency, some problems starting and stopping urination, and some dribbling.  A prostate examination was normal.  The clinician made no diagnosis concerning the Veteran's genitourinary complaints.  VA treatment records establish that the Veteran did not start taking Citalopram (also known as Celexa) until July 26, 2000, at which time the psychiatrist prescribed 20 mg every morning.

Moreover, the weight of the evidence does not establish that the Veteran's urinary problems are etiologically related to his PTSD medication.  VA treatment records show that the Veteran continued to take 20 mg of Citalopram daily from July 2000 until April 2006, at which time the psychiatrist offered to increase the dosage to 30-40 mg daily if the Veteran's mood deteriorated.  However, an October 2006 treatment record shows that the Veteran was still taking 20 mg of Citalopram daily.  At that time, the Veteran complained of "all kinds of urinary problems."  Specifically, he reported increased urgency, increased nocturia at 4-5 times per night, dribbling, hesitancy with starting and stopping, and mixed incontinence.  He denied any dysuria.  The diagnosis was lower urinary tract symptoms with frequency, although the doctor noted that his hesitancy suggested benign prostatic hyperplasia (BPH).  The psychiatrist recommended that the Veteran follow up with urology in six months; in the meantime, he prescribed Terazosin.  

In June 2006, the Veteran's wife submitted a statement describing his urinary problems.

On April 17, 2007, the Veteran called Dr. JSS, his psychiatrist, and requested a letter stating that his incontinence is caused by PTSD medication.  He stated that his "incontinence" referred to a "long history of urinary frequency and inability to initiate stream."  The psychiatrist advised the Veteran to discuss his incontinence with his physician.  On April 18, 2007, the psychiatrist noted that he had reviewed Micromedex (a clinical database) and discussed the issue with a pharmacist.  He wrote:  "There is a potential for anticholinergic effect which could be exacerbating this problem.  This is potential with SSRI's and Citalopram is probably less in this regard.  This note documents that there is potential for exacerbation by Citalopram.  I have advised patient that he does have BPH and should discuss this with primary care provider or urology for proper evaluation and treatment."

An April 30, 2007 urology treatment note by a physician assistant states that he had reviewed a drug facts data base and that it did not mention urinary incontinence in relation to Citalopram.  The Veteran continued to take Terazosin.

An August 2007 prostate examination was normal.  The Veteran's International Prostate Symptom Score (IPSS) was 5.  BPH is listed as a diagnosis in the prior medical history section.  

An August 2007 urology record notes that while urinary frequency appears to be an adverse reaction associated with Citalopram use, it is not clearly noted in any of the literature reviewed how frequently this reaction occurs.  The note was authored by a pharmacy student and cosigned by an inpatient clinical pharmacist specialist.  

A November 2007 note shows that the Veteran continued to have issues with incontinence, but wanted to remain on Citalopram because of his sensitivity to other PTSD medications.

A March 2008 QTC examination report shows that the Veteran reported urinary dysfunction for 12 years, and related it to when he started taking Citalopram 12 years earlier.  He complained of increased frequency, urgency, and hesitancy with urination.  During the day, he urinated six times at intervals of every two hours, and during the night, he urinated five times at intervals of every 1-2 hours.  He reported problems starting urination and a weak and hesitant urine flow.  He also reported urinary incontinence, which did not require a pad or any absorbent material.  He did not require an appliance.  The Veteran complained of weakness, fatigue, and loss of appetite.  The doctor diagnosed urinary dysfunction associated with medication.  He noted that the subjective factors were complaints of urinary problems since on Citalopram, and that objective factors were the Veteran and his wife's statements, which were consistent with urinary dysfunction with medication.  In an undated addendum, the examiner noted that the Veteran had declined a genital examination because a recent VA examination had been normal.

In March 2008, the Board referred the case out for an independent medical opinion.  In June 2008, an opinion was rendered by Dr. JT, MD, Diplomate, American Board of Internal Medicine.  The physician opined that the Veteran's urinary symptoms were secondary to his BPH and less likely related to Citalopram.  He reviewed the side effect profile for Citalopram and noted that "at best the reaction in .1 to 1 percent of the population includes urination disorder or retention associated with urinary frequency."  He also reviewed the VA treatment records, to include the April 18, 2007 record, and noted "convincing evidence of benign prostatic hypertrophy on several documentations."  The doctor noted that while there was "no specific reference made objectively" as to whether the Veteran had evidence of urinary incontinence, the Veteran "certainly had evidence of increased urinary frequency and urgency, which most likely are related to BPH."  

The record thus holds one medical opinion proffered by the Veteran's VA treating psychiatrist, Dr. JSS, finding that the Veteran's urinary problems might be exacerbated by his PTSD medication; one opinion proffered by the QTC examiner, Dr. AJV, finding that the Veteran's urinary dysfunction is associated with his PTSD medication; and a medical opinion by the independent medical expert, Dr. JT, finding that there is no relationship between the Veteran's urinary problems and his PTSD medication.

The opinion proffered by Dr. JT was informed by review of the record.  Neither the QTC examiner nor the VA psychiatrist indicated that they had reviewed the Veteran's claim folder.  An opinion may not be considered more probative than another based solely on the basis that the examiner reviewed the claim folder.  See Nieves-Rodgriquez, 22 Vet. App. 295 (2008).  However, there are other deficiencies in the QTC and VA psychiatric opinions.

First, the QTC examiner's opinion is based on an erroneous understanding of the record.  Specifically, the Veteran reported a 12-year history of urinary symptoms, and alleged that this problem had developed after he started taking Citalopram 12 years earlier.  The QTC examiner did not acknowledge that the first evidence of urinary symptoms is dated July 19, 2000 - one week before the Veteran started taking Citalopram.  Therefore, this opinion is based on incorrect facts and has little probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) (the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background).  In fact, the history reported by the Veteran is rebutted by the medical evidence of record.

The statement proffered by Dr. JSS is deficient in that his opinion is, at best, speculative.  The physician states that the Veteran's PTSD medication "could be exacerbating" his urinary problems.  A medical opinion based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In contrast, the language in the opinion proffered by Dr. JT is unequivocal.  In March 2008, he stated that the Veteran's urinary problems, to include urinary frequency and urgency, are secondary to his BPH and, therefore, less likely related to Citalopram.  The doctor cited convincing evidence that the Veteran had BPH, as well as the fact that occurrence of urinary symptomatology with Citalopram is rare.  While Dr. JT did not specifically comment on whether the Veteran's urinary condition was aggravated by the PTSD medication, he reviewed the claim file (including the VA psychiatrist's April 2007 opinion) and found that it was not related to the medication which, by any definition, includes both cause and aggravation.

The Veteran and his wife believe that his current urinary problems are caused by medication taken for service-connected PTSD.  He and his representative also appear to contend that the urological symptoms he experiences are not related to BPH because he does not have BPH.  The Veteran and his wife are competent to comment on his symptoms.  However, as a layperson, lacking in medical training and expertise, neither the Veteran nor his representative can provide a competent opinion on a matter as complex as the etiology of his condition and their views are of no probative value.  And, even if their opinions were entitled to be accorded some probative value, it is far outweighed by the detailed opinion provided by the independent medical professional who reviewed the Veteran's claim file and provided the reasons for his opinion, including specifically finding that the Veteran suffers from BPH and that his urinary problems are most likely due to BPH.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible"); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the claim for entitlement to service connection for a urinary condition; there is no doubt to be resolved; and entitlement to service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Service connection for a urinary condition, to include incontinence, secondary to medication for posttraumatic stress disorder (PTSD), is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


